ORDER
PER CURIAM.
Michael D. Georgeoff (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.
Previously we affirmed Movant’s convictions of first degree child molestation, Section 566.067 RSMo 2000, and three counts of first-degree statutory sodomy, Section 566.062 RSMo 2000. State v. Georgeoff, 68 S.W.3d 505 (Mo.App. E.D.2001). The trial court sentenced Movant to concurrent terms of twenty, twenty-three, and twenty-six years on the sodomy counts, and a consecutive term of seven years on the child molestation count. After completion of his direct appeal, Movant filed a motion for post-conviction relief. This appeal follows the denial of that motion.
We have reviewed the briefs of parties, the legal file, and record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).